DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US 20170296823), in view of Marnfeldt (US 20190299006), both cited in IDS.
Regarding claim 1, Hershey discloses a plurality of electrode nodes (E1-E9), each electrode node configured to be coupled to one of a plurality of electrodes 16 configured to contact a patient’s tissue (section 0004, the IPG is coupled to electrodes via one or more electrode leads that form an electrode array. The electrodes are configured to contact a patient's tissue and are carried on a flexible body, which also 
However Hershey discloses wherein the sensing circuitry is configured to sense the neural response during the second phase. Marnfeldt disclose the sensing circuitry is configured to sense the neural response during the second phase (Fig. 13B, section 0114, During this example, Vvref would be within window, and generally equal to Vref, and outputs X and Y would equal ‘0’ during both pulse phases. Vcm would be steady, and hence control circuitry can enable sensing at this time by asserting S(en)). This allows for proper detection of the neural response stimulated with a biphasic pulse. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hershey by adding the sensing circuitry is configured to sense the neural response during the second phase as taught by Marnfeldt in order to facilitate This allows for proper detection of the neural response stimulated with a biphasic pulse.
Concerning claim 2, Hershey discloses the sensing electrode node is selectable from one of the electrode nodes (section 0047, When the ECAP is formed in the electric field at the outset of stimulation at time=0, it will arrive at electrode E9 after some delay 130 in accordance with the speed at which the ECAP moves (e.g., 5 cm/1 ms). In other words, the ECAP will start to pass sense electrode E9).
With respect to claim 3, Hershey  in view of Marnfeldt discloses the sensing circuitry is configured to sense the entire duration of the neural response during the second phase (Fig. 13B, section 0114, During this example, Vvref would be within ref, and outputs X and Y would equal ‘0’ during both pulse phases. Vcm would be steady, and hence control circuitry can enable sensing at this time by asserting S(en)). This allows for proper detection of the neural response stimulated with a biphasic pulse.
Regarding claim 4, Hershey discloses the sensing circuitry comprises a differential amplifier 110, and wherein the differential amplifier receives the sensing electrode node at a first input, and wherein the differential amplifier receives a reference electrode node selected from one of the electrode nodes at a second input (section 0041, electrodes can preferably be used to sense the ECAP described earlier, and thus each electrode is further coupleable to at least one sense amp. In the example shown, all of the electrodes share a single sense amp, and thus any one sensing electrode can be coupled to the sense amp at a given time per multiplexer, as controlled by bus).
Concerning claim 5, Hershey discloses a conductive case for housing the stimulation circuitry and the sensing circuitry, wherein the conductive case comprises one of the plurality of electrodes, and wherein the case electrode is coupled to the reference electrode node (section 0004, he proximal contacts connect to header contacts in the lead connectors, which are in turn coupled by electrode feedthrough pins through an electrode feedthrough to circuitry within the case).
With respect to claim 6, Hershey discloses the first phase is of an opposite polarity to the second phase at each of the at least two electrode nodes (section 0012, electrode E4 is selected as the anode electrode while electrode E5 is selected as the cathode electrode).

With respect to claim 9, Hershey discloses control circuitry configured with at least one algorithm, wherein the at least one algorithm is configured to determine when the neural response will be present at the sensing electrode node for the duration (abstract, section 0036, 0059, the ECAP algorithm can adjust the stimulation program in one or more manners to promote desynchronous firing, thus reducing paresthesia. The ECAP algorithm can operate to adjust an original stimulation program even if it is otherwise operable at generally low frequencies (<1 kHz), although it can be used to assess and promote desynchronicity at higher frequencies as well. The external system's communication circuitry may receive the detected neural response ECAP).
Regarding claim 10, Hershey discloses the at least one algorithm is further configured to time the second phase at the at least two electrode nodes such that the second phase will entirely overlap the neural response at the sensing electrode node for the duration (sections 0041, 0047, Any of the electrodes can preferably be used to sense the ECAP described earlier, and thus each electrode is further coupleable to at least one sense amp. In the example shown, all of the electrodes share a single sense amp, and thus any one sensing electrode can be coupled to the sense amp at a given time per multiplexer, as controlled by bus. assume that the pulse width (of both phases of the biphasic pulse) is 0.5 ms as shown, and that electrode E9 is generally 2.5 cm away (d) from the active electrodes (and hence their electric field 95). 
Concerning claim 11, Hershey discloses the algorithm is further configured to determine an amplitude of the second phase (section 0009, A stimulation program may specify for example which of the electrodes 16 are to be active and used to issue stimulation pulses; whether those active electrodes are to act as anodes or cathodes; the current or voltage amplitude (A) of the stimulation pulses; the pulse width (PW) of the stimulation pulses; and frequency (f) of the stimulation pulses, as well as other parameters).	 
With respect to claim 12, Hershey discloses the algorithm is further configured to determine the amplitude of the second phase such that the second phase is charge balanced with the first phase at each of the at least two electrodes nodes (abstract, section 0036, 0059, the ECAP algorithm can adjust the stimulation program in one or more manners to promote desynchronous firing, thus reducing paresthesia. The ECAP algorithm can operate to adjust an original stimulation program even if it is otherwise operable at generally low frequencies (<1 kHz), although it can be used to assess and promote desynchronicity at higher frequencies as well. The external system's communication circuitry may receive the detected neural response ECAP).

Concerning claim 14, Hershey discloses the second phase is actively driven with a constant current (section 0012, The pulses as shown comprise pulses of constant current, and notice that the amplitude of the current at any point in time is equal but opposite such that current injected into the patient's tissue by one electrode).
With respect to claim 15, Hershey discloses the first phase is actively driven by the digital-to-analog circuitry at each of the at least two electrode nodes (section 0039, A bus provides digital control signals to one or more Digital-to-Analog converters (DACs), which are used to produce currents or voltages of prescribed amplitudes (A) for the stimulation pulses, and with the correct timing (PW, f). As shown, the DACs include both PDACs which source current to one or more selected anode electrodes, and NDACs which sink current from one or more selected cathode electrodes).
Regarding claim 16, Hershey discloses the first and second phases are actively driven by the digital-to-analog circuitry with constant currents, wherein an amplitude of the constant current during the first phase is larger than an amplitude of .
Claim Objections
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792